Order unanimously affirmed. Memorandum: The indictment was properly dismissed as the People failed to show that any preindictment delay attributable to defendant impeded or prevented them from presenting the case to the Grand Jury (see, People v Meierdiercks, 111 AD2d 769; People v Klaus, 104 AD2d 566, 567-568; People v McCaffery, 78 AD2d 1003; People v Thill, 75 AD2d 709, 710, revd on other grounds 52 NY2d 1020, on remand 81 AD2d 754, cert denied 454 US 829). (Appeal from order of Supreme Court, Erie County, Doyle, J.—dismiss indictment.) Present—Hancock, Jr., J. P., Callahan, Denman, Boomer and Green, JJ.